Date Signed:
September 19, 2019




                UNITED STATES BANKRUPTCY COURT

                         DISTRICT OF HAWAII


In re                                   Case No. 18-00007
RONESSA NAOMI CAMPOGAN                  Chapter 7
and ZACHARY NEAL
CAMPOGAN,
                     Debtors.
TROY WURTZ, WENDY                       Adv. Pro. No. 18-90011
UMIPEG-WURTZ, and WENDY
UMIPEG-WURTZ AS
REPRESENTATIVE OF THE
ESTATE OF ZOE WURTZ,
                                        Related: Dkt. 1
                     Plaintiffs,
 vs.
RONESSA NAOMI CAMPOGAN
and ZACHARY NEAL
CAMPOGAN,
                     Defendants.


             MEMORANDUM OF DECISION AFTER TRIAL
              ON “WILLFUL AND MALICIOUS INJURY”



 U.S. Bankruptcy Court - Hawaii #18-90011 Dkt # 45 Filed 09/19/19 Page 1 of 6
      This case arises out of the tragic death of a seven-month-old baby girl

while she was at day care. It is the worst nightmare of any parent, and the

worst nightmare of any caregiver. The issue before me is whether the

caregiver’s debt to the parents and the estate of the baby girl is

dischargeable in bankruptcy.

      This adversary proceeding was tried on September 17, 2019. William

N. Ota, Esq. and Leighton M. Hara, Esq. represented the plaintiffs. Robert

K. Matsumoto, Esq. represented the defendants.

      Many of the facts are undisputed. Defendant Ronessa Naomi

Campogan was a licensed child care provider who cared for children in her

home. She had a contract with plaintiffs Troy Wurtz and Wendy Umipeg-

Wurtz to care for the Wurtzes’ infant daughter, Zoe Wurtz. The contract

required Ms. Campogan to adhere to safe sleep guidelines.

      On July 21, 2015, Ms. Campogan fed Zoe, burped her, and placed her

in a car seat with a blanket under her and a pillow on her lap. Zoe fell

asleep in the car seat. Because the other children in Ms. Campogan’s care

were noisy that day, Ms. Campogan placed Zoe, who was asleep in the car

seat, in a bedroom occupied by Ms. Campogan’s daughter. Ms. Campogan

then attended to the other children in the living room. Ms. Campogan

testified that, even though Zoe was in the bedroom, the infant was always

within her vision and hearing. However, based upon the layout of the

home and the din of the other children, it is not likely that Ms. Campogan

                                       2


 U.S. Bankruptcy Court - Hawaii #18-90011 Dkt # 45 Filed 09/19/19 Page 2 of 6
could always see and hear Zoe at every moment from the living room,

through a partially opened bedroom door.

     Allowing Zoe to sleep seated in a car seat, with a blanket behind her

back and a pillow on her lap, in a warm bedroom, while Ms. Campogan

was attending to other children in an adjacent room, was unsafe and did

not comply with the safe sleep guidelines that Ms. Campogan had

promised to follow. The evidence shows overwhelmingly that Ms.

Campogan was generally an excellent, careful, and loving caregiver.

However, on this occasion, her conduct fell short and her error resulted in

the worst possible consequence.

     After a time (the exact period is disputed), Ms. Campogan checked

on Zoe and found that she was unresponsive and not breathing. She

immediately began to administer CPR and called 911. The first responders

took Zoe to an emergency room, but Zoe passed away. The cause of death

was hyperthermia.

     Ms. Campogan’s negligence was undoubtedly a legal cause of Zoe’s

death. But to prevail in this adversary proceeding, the plaintiffs must prove

more than negligence.

     The discharge in a chapter 7 bankruptcy case protects the debtor

from personal liability for all pre-bankruptcy debts, with certain exceptions

enumerated in the Bankruptcy Code. The exceptions are interpreted strictly



                                      3


 U.S. Bankruptcy Court - Hawaii #18-90011 Dkt # 45 Filed 09/19/19 Page 3 of 6
and narrowly in favor of the debtor.1

      One of the exceptions is section 523(a)(6) of the Bankruptcy Code.2

That section excepts from the discharge all debts that are “for willful and

malicious injury by the debtor to another entity or to the property of

another entity.”3

      The United States Supreme Court has held that injuries attributable

to negligent or reckless conduct do not fall within the "willful and

malicious injury" exception to discharge.4 As the Court explained:

      The word "willful" in (a)(6) modifies the word "injury,"
      indicating that nondischargeability takes a deliberate or
      intentional injury, not merely a deliberate or intentional act that
      leads to injury. Had Congress meant to exempt debts resulting
      from unintentionally inflicted injuries, it might have described
      instead "willful acts that cause injury."5

      The Ninth Circuit Court of Appeals has further instructed that the

willful injury requirement under section 523(a)(6) "is met only when the

debtor has a subjective motive to inflict injury or when the debtor believes

      1
         See Kawaauhau v. Geiger, 523 U.S. 57, 62 (1998) (determining that broad
construction of § 523(a) “would be incompatible with the ‘well-known’ guide that
exceptions to discharge ‘should be confined to those plainly expressed.’” (quoting
Gleason v. Thaw, 236 U.S. 558, 562 (1915))).
      2
          Count II of the adversary complaint.
      3
          11 U.S. C. § 523(a)(6).
      4
          Kawaauhau, 523 U.S. at 59.
      5
          Id. at 61.
                                            4


 U.S. Bankruptcy Court - Hawaii #18-90011 Dkt # 45 Filed 09/19/19 Page 4 of 6
that injury is substantially certain to result from his own conduct."6

       I am obligated to follow these decisions of the Supreme Court and

the Ninth Circuit.

       At the hearing on Ms. Campogan’s motion for summary judgment, I

held that there was no evidence that Ms. Campogan actually intended to

hurt Zoe. By all accounts, Ms. Campogan is a loving caregiver. It is simply

inconceivable that she meant to injure the baby.

       After carefully considering all of the evidence, I find that the

plaintiffs have failed to carry their burden of proving (by a preponderance

of the evidence) that Ms. Campogan believed that Zoe was “substantially

certain” to suffer injury as a result of Ms. Campogan’s conduct. Ms.

Campogan knew that the safe sleep guidelines were designed to reduce the

risk of infant death. Therefore, she knew that her failure to comply with

those guidelines increased the risk that Zoe faced. But it is one thing to

know that the risk to Zoe increased; it is quite another to know that the risk

had increased to the level of “substantial certainty.” Ms. Campogan did not

know that Zoe was “substantially certain” to die or be injured because of

the conditions in which Ms. Campogan permitted her to sleep.

       There is no evidence that defendant Zachary Neal Campogan, Ms.

Campogan’s husband, had any role in Ms. Campogan’s child care business

       6
         Ormsby v. First Am. Title Co. of Nev. (In re Ormsby), 591 F.3d 1199, 1206 (9th Cir.
2010) (citation omitted); see also Petralia v. Jercich (In re Jercich), 238 F.3d 1202, 1208 (9th
Cir. 2001).
                                                5


  U.S. Bankruptcy Court - Hawaii #18-90011 Dkt # 45 Filed 09/19/19 Page 5 of 6
or any responsibility for Zoe’s death. No evidence was presented at trial to

show that he had the mental state required by section 523(a)(6).

     Therefore, Mr. and Ms. Campogan are legally entitled to a discharge

of their debt to the Wurtz family. Judgment will enter accordingly.

                             END OF ORDER




                                      6


 U.S. Bankruptcy Court - Hawaii #18-90011 Dkt # 45 Filed 09/19/19 Page 6 of 6
